 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GENOVEVA RONQUILLO, individually and on                 Case No.: 1:19-cv-00770-LJO-JLT
     behalf of all others similarly situated,
12                                                           [PROPOSED] ORDER RE: JOINT
                    Plaintiff,                               STIPULATION FOR DISMISSAL
13                                                           WITHOUT PREJUDICE [FRCP 41(a)(1)]
            vs.                                              (Doc. 16)
14
     TRAVELCENTERS OF AMERICA, LLC; BBDI
15   LLC; and DOES 1 to 50, inclusive,
16                  Defendants.
17

18          The parties have settled their case and have stipulated to the action being dismissed with prejudice.

19   (Doc. 16) The Federal Rules of Civil Procedure Rule 41 makes such stipulations effective immediately with

20   further order of the Court. Because all parties who have appeared in the action signed the stipulation (Doc.

21   22), it “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.

22   1997). Accordingly, the Clerk of Court is DIRECTED to close this action.

23

24   IT IS SO ORDERED.

25      Dated:     December 16, 2019                           /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28
